                  Case 19-12220-KBO                  Doc 107          Filed 12/02/19          Page 1 of 6



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

 In re:                                                               ) Chapter 11
                                                                      )
                      1
 YUETING JIA,                                                         ) Case No.: 19-12220 (KBO)
                                                                      )
                                          Debtor.                     ) Docket Nos. 104, 105
                                                                      )

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

WING CHAN, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and am not a
   party to the above-captioned action.

2. On November 27, 2019, I caused to be served the:

     a. “Notice of Debtor's Motion to (I) Retain PQBDN LLC to Provide the Debtor a Chief
        Restructuring Officer and (II) Designate Robert Moon as Chief Restructuring Officer for
        the Debtor Nunc Pro Tunc to November 17, 2019,” dated November 27, 2019, to which
        was attached the “Debtor's Motion to (I) Retain PQBDN LLC to Provide the Debtor a
        Chief Restructuring Officer and (II) Designate Robert Moon as Chief Restructuring
        Officer for the Debtor Nunc Pro Tunc to November 17, 2019,” dated November 27, 2019
        [Docket No. 104], and

     b. “Notice of Debtor's Motion for Entry of an Order Authorizing Robert Moon to Act as
        Foreign Representative Pursuant to Section 1505 of the Bankruptcy Code,” dated
        November 27, 2019, to which was attached the “Debtor's Motion for Entry of an Order
        Authorizing Robert Moon to Act as Foreign Representative Pursuant to Section 1505 of
        the Bankruptcy Code,” dated November 27, 2019 [Docket No. 105],

     by causing true and correct copies to be:

        i.     enclosed securely in separate postage pre-paid envelopes and delivered via first class
               mail to those parties listed on the annexed Exhibit A, and

       ii.     delivered via electronic mail to those parties listed on the annexed Exhibit B.



1 The last four digits of the Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91 Marguerite
Drive, Rancho Palos Verdes, CA 90275.



                                                                -1-
               Case 19-12220-KBO            Doc 107      Filed 12/02/19       Page 2 of 6



3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                         /s/ Wing Chan
                                                                         Wing Chan
 Sworn to before me this
 2nd day of December, 2019
 /s/ Forrest Kuffer
 Notary Public, State of New York
 No. 01KU6369117
 Qualified in Kings County
 Commission Expires December 26, 2021




                                                    -2-
T:\CLIENTS\YUETING\AFFIDAVITS\PQBDN LLC APP & FOREIGN REP MTN_DI 104, 105_AFF_11-27-19_SS.DOCX
Case 19-12220-KBO   Doc 107   Filed 12/02/19   Page 3 of 6




                    EXHIBIT A
                                                      Yueting Jia
                           Case 19-12220-KBO       Doc 107 List
                                                    Service Filed 12/02/19        Page 4 of 6
Claim Name                               Address Information
BALLON STOLL BADER & NADLER PC           COUNSEL TO (CLIENTS) ATTN: VINCENT J. ROLDAN 729 SEVENTH AVENUE -17TH FLOOR
                                         NEW YORK NY 10019
DELAWARE SECRETARY OF STATE              DIVISION OF CORPORATIONS, TAX DIVISION 401 FEDERAL STREET P.O. BOX 898 DOVER
                                         DE 19903
DELAWARE SECRETARY OF THE TREASURY       ATTN: OFFICE, MANAGING AGENT OF GENERAL AGENT 820 SILVERLAKE BLVD, SUITE 100
                                         DOVER DE 19904
DENTONS US LLP                           COUNSEL TO SHANGHAI QICHENGYUEMING ATTN: JOHN A. MOE, II, ESQ,JINSHU
                                         "JOHN"ZHANG,ESQ 601 S. FIGUEROA STREET, SUITE 2500 LOS ANGELES CA 90017-5704
DORSEY & WHITNEY (DELAWARE) LLP          COUNSEL TO CHONQING ATTN: ERIC LOPEZ SCHNABEL ALESSANDRA GLORIOSO 300 DELAWARE
                                         AVENUE SUITE 1010 WILMINGTON DE 19801
DORSEY & WHITNEY LLP                     COUNSEL TO CHONQING ATTN: RAY LIU TWIN TOWERS (WEST), SUITE 1503-1505 B12
                                         JIANGUOMENWAI AVENUE CHAOYANG DISTRICT, BEIJING 100022 CHINA
DORSEY & WHITNEY LLP                     COUNSEL TO CHONQING ATTN: ERIC LOPEZ SCHNABEL 51 WEST 52 STREET NEW YORK NY
                                         10019
GRANDALL & PARTNERS CONSULTING LLC       COUNSEL TO (THE CLIENTS) ATTN: WENJIE SUN 729 SEVENTH AVENUE - 17TH FLOOR NEW
                                         YORK NY 10019
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCEY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
LOWENTEIN SANDLER LLP                    COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: JEFFREY D. PROL,
                                         ESQ., ANDREW D. BEHLMANN, ESQ., JEREMY D. MERKIN, ESQ. ONE LOWENSTEIN DRIVE
                                         ROSELAND NJ 07068
OFFICE OF THE UNITED STATES TRUSTEE      ATTN DAVID BUCHBINDER J CALEB BOGGS FEDERAL BLDG 844 KING ST, STE 2207 LOCK
                                         BOX 35 WILMINGTON DE 19801
POTTER ANDERSON & CORROON LLP            COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS ATTN: CHRISTOPHER M.
                                         SAMISL L KATHERINE GOOD, AARON H. STULMAN 1313 N. MARKET STREET, 6TH FLOOR
                                         WILMWILMINGTON DE 19801-3700
SECURITIES AND EXCHANGE COMMISSION       NEW YORK REGIONAL OFFICE ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY STREET,
                                         SUITE 400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMMISSION      100 F STREET, NE WASHINGTON DC 20549
THE ROSNER LAW GROUP LLC                 COUNSEL TO (THE CLIENTS) ATTN: FREDEROCL B. ROSNER, ZHAO (RUBY) LIU 824 N.
                                         MARKET STREET, SUITE 810 WILMINGTON DE 19801
THE ROSNERS LAW GROUP                    COUNSEL TO SHANGHAI QICHENGYUEMING INVESTMENT ATTN: FREDERICK B. ROSNER, ESQ.;
                                         ZHAO (RUBY) LIU, ESQ. 824 MARKET STREET, SUITE 810 WILMINGTON DE 19801
U.S. ATTORNEY GENERAL                    ATTN DAVID C WEISS HERCULES BUILING 1313 N. MARKET STREET WILMINGTON DE 19801




                                  Total Creditor count 17




Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 1
Case 19-12220-KBO   Doc 107   Filed 12/02/19   Page 5 of 6




                    EXHIBIT B
           Case 19-12220-KBO      Doc 107     Filed 12/02/19    Page 6 of 6
                                   YUETING JIA
                        Electronic Mail – Master Service List



abehlmann@lowenstein.com
astulman@potteranderson.com
com;kgood@potteranderson.com
csamis@potteranderson.com
david.l.buchbinder@usdoj.gov
dosdoc_web@state.de.us
glorioso.alessandra@dorsey.com
jmerkin@lowenstein.co
john.moe@dentons.com;
john.zhang@dentons.com
jprol@lowenstein.com;;
liu.ray@dorsey.com
liu@teamrosner.com
rosner@teamrosner.com
schnabel.eric@dorsey.com
statetreasurer@state.de.us
sunwenjie@grandall.com.cn
vroldan@ballonstoll.com




                                        -1-
